04/15/2020

                               No. DA 20-0083
                                                                            Case Number: DA 20-0083


              In the Supreme Court of the State of Montana


  GREENFIELDS IRRIGATION DISTRICT, et al.,

                                                     Defendants-Appellants,
                                        v.

  STATE OF MONTANA,DNRC,et al.,

                                                        Plaintiffs-Appellees.


      On Appeal from the First Judicial District, Lewis and Clark County
              The Honorable Michael F. McMahon,Presiding


         Order Granting Unopposed Motion for Extension of Time


      Pursuant to Mont. R. App. P. 26(1), Appellants are granted a 30-day

extension of time up to and including May 26, 2020, to file their opening brief.

      Dated this         day of April, 2020.




                                                                Electronically signed by:
                                                                   Bowen Greenwood
                                                               Clerk of the Supreme Court
                                                                      April 15 2020